     Case 1:19-cv-00369-DAD-JLT Document 67 Filed 06/15/21 Page 1 of 6


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   ANGELO CORREA,                                     No. 1:19-cv-00369-DAD-JLT (PC)
12                      Plaintiff,
13          v.                                          ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS AND DENYING
14   BRAUDRICK, et al.,                                 DEFENDANTS’ MOTION FOR SUMMARY
                                                        JUDGMENT
15                      Defendants.
16
                                                        (Doc. Nos. 37, 59)
17

18

19          Plaintiff Angelo Correa is a state prisoner proceeding pro se and in forma pauperis in this

20   civil rights action brought pursuant to 42 U.S.C. § 1983. This matter was referred to a United

21   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

22          On July 27, 2020, defendants filed a motion for summary judgment on the grounds that

23   plaintiff failed to exhaust administrative remedies prior to filing suit, as required by the Prison

24   Litigation Reform Act, 42 U.S.C. § 1997e(a) (“PLRA”). (Doc. No. 37.) After requesting and

25   receiving multiple extensions of time, on October 5, 2020, plaintiff’s opposition was docketed.

26   (Doc. No. 42.) On October 14, 2020, defendants filed their reply. (Doc. No. 43.)

27          On December 28, 2020, the assigned magistrate judge issued an order finding that

28   although plaintiff had failed to exhaust his administrative remedies, there may exist a dispute of
                                                       1
     Case 1:19-cv-00369-DAD-JLT Document 67 Filed 06/15/21 Page 2 of 6


 1   material fact as to whether an administrative remedy was effectively available to plaintiff, which

 2   necessitated an evidentiary hearing to assess the credibility of the parties’ arguments. (Doc. No.

 3   50 at 5–7.) On March 9, 2021, the evidentiary hearing was held, during which the parties

 4   presented testimony and documentary evidence. (Doc. No. 57.)

 5          On March 22, 2021, the assigned magistrate judge issued findings and recommendations,

 6   recommending that defendants’ motion for summary judgment be denied because there was a

 7   dispute of material fact as to whether administrative remedies were effectively unavailable to

 8   plaintiff whose inmate grievance appeals allegedly submitted on April 10, 2017 went

 9   unaddressed. (Doc. No. 59 at 10.) The findings and recommendations were served on the parties

10   and provided twenty-one (21) days to file objections thereto. (Id. at 11.) Defendants filed

11   objections on April 6, 2021. (Doc. No. 63.)

12          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

13   de novo review of this case. Having carefully reviewed the file, including defendants’ objections,

14   the court finds the findings and recommendations to be supported by the record and proper

15   analysis.

16          In their objections, defendants contend that the magistrate judge failed to attribute proper

17   weight to documentary evidence which they argue shows that plaintiff did not submit inmate

18   appeals on April 10, 2017. (Doc. No. 63 at 3–7.) This argument is unpersuasive. The evidence

19   defendants submitted at the March 9, 2021 evidentiary hearing shows only that prison appeals

20   officials did not collect an appeal from a lockbox in the administrative segregation section of
21   Wasco State Prison (“ad seg”) on April 10, 2017. (See Doc. No. 59 at 9.) Defendants’ proffered

22   evidence is, at best, circumstantial evidence that plaintiff failed to submit an inmate appeal on that

23   date but fails to establish that plaintiff did not submit any administrative appeals on April 10,

24   2017, as the assigned magistrate judge correctly and clearly outlined in the pending findings and

25   recommendations. Indeed, the prison appeals coordinator testified at the March 9, 2021

26   evidentiary hearing that on April 10, 2017 plaintiff would not have been able to directly place his
27   appeals in the lockbox, because he was confined in ad seg. (Doc. No. 62 at 12:4–7.) Instead,

28   plaintiff would have needed to provide his inmate appeals to a member of the prison staff, who
                                                       2
     Case 1:19-cv-00369-DAD-JLT Document 67 Filed 06/15/21 Page 3 of 6


 1   would then have to place the inmate appeals in the lockbox on plaintiff’s behalf. (Id.)

 2          Specifically, defendants’ documentary and testimonial evidence does not directly

 3   contradict plaintiff’s contention that he provided three inmate appeals to a correctional officer on

 4   April 10, 2017, which then went unaddressed. (Doc. No. 59 at 9–10.) As addressed in the

 5   pending findings and recommendations, plaintiff’s contention is further bolstered by the fact he

 6   has consistently stated this same position in multiple filings submitted over the course of several

 7   years: (1) the inquiry he submitted on September 7, 2017 (Doc. No. 37-6 at 15); (2) the follow-up

 8   inmate grievance he filed on September 20, 2017 (Id. at 10, 12); and (3) the inmate appeal of the

 9   grievance cancellation that he filed on December 28, 2017 (Doc. 37-5 at 15–16). (Doc. No. 59 at

10   8.) Thus the court concludes that the assigned magistrate gave appropriate weight to defendants’

11   proffered evidence when concluding a dispute of fact existed as to whether administrative

12   remedies were effectively rendered unavailable to plaintiff.

13          Defendants second argument is that a ruling in favor of plaintiff would allow future

14   prisoner-plaintiffs “to circumvent exhaustion” requirements by relying only on “self-serving

15   testimony” that they submitted a grievance that went missing. (Doc. No. 63 at 4–5.) However, as

16   with their first argument, defendants again overlook significant aspects of the pending findings

17   and recommendations. The assigned magistrate judge’s findings and recommendations were not

18   based solely on plaintiff’s assertions made in response to defendants’ motion for summary

19   judgment, but rather also rested on plaintiff’s testimony at the evidentiary hearing, which the

20   assigned magistrate judge “found to be consistent and credible,” and the multiple documents
21   plaintiff had filed over a period of many years that consistently asserted that “he gave three

22   grievances to a correctional officer on April 10, 2017, concerning an alleged incident involving

23   the defendants on March 22, 2017, but that he never received a response.” (Doc. No. 59 at 8, 10.)

24   Thus, defendants’ argument is misplaced in light of the much more robust factual showing made

25   here as compared to the hypothetical, arguably more usual, case suggested by defendants.

26          Defendants’ final objection is that the assigned magistrate judge “erred by failing to find
27   the undisputed evidence shows that plaintiff did not submit a healthcare grievance challenging

28   misconduct by Defendant Torres.” (Doc. No. 63 at 7–9.) At the evidentiary hearing, plaintiff
                                                      3
     Case 1:19-cv-00369-DAD-JLT Document 67 Filed 06/15/21 Page 4 of 6


 1   testified that the three inmate appeals he provided to a correctional officer on April 10, 2017 were

 2   written on custody appeal forms, even though the claims against Defendant Torres were

 3   healthcare-related claims, and thus should have been submitted on a healthcare appeal form.

 4   (Doc. No. 62 at 22:24–23:2, 41:1–42:1.) However, additional testimony at the March 9, 2021

 5   evidentiary revealed this would not have been fatal to plaintiff’s ability to seek redress through

 6   the inmate grievance appeal process.

 7           As the prison’s healthcare grievance coordinator testified that in the event a prisoner

 8   mistakenly appeals a healthcare-related matter on a custody appeal form, she understood that the

 9   prisoner “would be notified that healthcare issues should be submitted on a healthcare form.” (Id.

10   at 28:4–10.) California Code of Regulations Title 15, § 3084.6, also compels this result: “the

11   appeals coordinator shall provide clear and sufficient instructions regarding further actions the

12   inmate or parolee must take to qualify the appeal for processing.” Cal. Code Regs. tit. 15,

13   §3084.6(a)(1)1; see also Watts v. Ruggiero, No. 2:13-cv-1749-TLN-ACP, 2016 WL 916233, at

14   *25 (E.D. Cal. Mar. 10, 2016), report and recommendation adopted, No. 213-cv-1749-TLN-

15   ACP, 2016 WL 1359943 (E.D. Cal. Apr. 5, 2016) (“[W]hen an appeal is ‘rejected,’ the appeals

16   coordinator was required to ‘provide clear and sufficient instructions regarding further actions the

17   inmate . . . must take to qualify the appeal for processing,’ and provide 30 calendar days within

18   which to do so.”); Munoz v. Cal. Dep’t of Corr., No. 2:18-cv-10264-CJC-KS, 2020 WL 5199517,

19   at *4 (C.D. Cal. 2020) (“If a custodial grievance is rejected or cancelled at any level of review, it

20   is returned to the inmate with written instructions on how, if possible, to cure the defects.”) This
21   /////

22   /////

23   /////

24
     1
       On March 25, 2020, and effective as of June 1, 2020, California Code of Regulations title 15,
25   §§ 3084 through 3084.9 were repealed as an emergency measure by the California Department of
26   Corrections and Rehabilitation pursuant to Penal Code § 5058.3. See Cal. Code Regs. tit. 15,
     § 3084.6 at ¶ 10. This citation is to the version of § 3084.6 in place in 2017, before the repeal
27   took effect. (Doc. No. 37-6 at 15) (“At all times during the relevant period of inmate Angelo
     Correa’s (BC-2821) confinement at [Wasco State Prison], CDCR has had an administrative
28   appeal process in place for inmates.”)
                                                        4
     Case 1:19-cv-00369-DAD-JLT Document 67 Filed 06/15/21 Page 5 of 6


 1   same process is required for rejected healthcare inmate appeals.2 Thus, had the alleged April 10,

 2   2017 custody appeal against defendant Torres been processed, plaintiff would have been notified

 3   and provided an opportunity to correct the error and submit the inmate appeal on the correct form.

 4            Defendants’ suggestion that prison officials may simply not respond to an inmate appeal,

 5   thereby preventing a prisoner from exhausting the administrative process, contradicts clearly

 6   established case law. See, e.g., Andres v. Marshall, 867 F.3d 1076, 1079 (9th Cir. 2017) (“When

 7   prison officials improperly fail to process a prisoner’s grievance, the prisoner is deemed to have

 8   exhausted available administrative remedies.”); Brown v. Valoff, 422 F.3d 926, 943 n.18 (9th Cir.

 9   2005) (“We also note that, again like all the other circuits that have considered the question, ‘we

10   refuse to interpret the PLRA so narrowly as to . . . permit [prison officials] to exploit the

11   exhaustion requirement through indefinite delay in responding to grievances.’”) (internal

12   quotation omitted); Hoffman v. Preston, No. 1:16-cv-01617-LJO-SAB, 2018 WL 4635859, at *4

13   (E.D. Cal. 2018); Thornton v. Grissom, No. 1:16-cv00498-AWI-MJS, 2017 WL 5158624, at *4

14   (E.D. Cal. 2017).

15            Therefore, the court concludes that defendants have failed to provide any persuasive

16   reason to overturn the well-reasoned and supported findings and recommendations.

17                                              CONCLUSION

18            Accordingly,

19            1. The March 22, 2021 findings and recommendations (Doc. No. 59) are adopted in full;

20            2. Defendants’ motion for summary judgment (Doc. No. 37) is denied;
21   /////

22   2
         The relevant standard provides that:
23
              When a health care grievance or health care grievance appeal is rejected, a
24            response to the grievant shall provide written instruction regarding further action
              the grievant must take to qualify the health care grievance or health care grievance
25            appeal for processing and the timeframe necessary . . . to correct and resubmit the
              health care grievance or health care grievance appeal to the identified office.
26
     Cal. Code Regs. tit. 15, § 3999.234(b). On another of plaintiff’s complaints directed at a
27   healthcare professional, which had been submitted on a custody form, the records reflect that the
     copy was automatically forwarded to the proper location. (Doc. No. 37-6 at 17) (“PT Elva
28   Salinas is medical staff, not custody staff — Copy forwarded to HC Appeals.”)
                                                      5
     Case 1:19-cv-00369-DAD-JLT Document 67 Filed 06/15/21 Page 6 of 6


 1        3. Plaintiff is excused from failing to exhaust administrative remedies prior to initiating

 2              this action because such remedies were effectively unavailable to him; and

 3        4. This matter is referred back to the assigned magistrate judge for further proceedings

 4              consistent with this order.

 5   IT IS SO ORDERED.
 6
       Dated:     June 14, 2021
 7                                                      UNITED STATES DISTRICT JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    6
